DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions.
Herein, "the previous Office action" refers to the final rejection of 22 May 2020.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 Aug 2020 has been entered.

Amendments Received
Amendments to the claims were received and entered on 21 Aug 2020.

Election/Restrictions
Claims 26–44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 22 Oct 2019.

Status of the Claims
Canceled: 1–20
Withdrawn: 26–44
Examined herein: 21–25

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 21–25 are rejected under 35 USC § 101 because the claimed invention is directed to non-statutory subject matter.
This rejection is maintained from the previous Office action.  Minor revisions have been made to the rationale to update MPEP citations to the current revision.
"Claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection" (MPEP 2106.04 § I).  Abstract ideas include mathematical concepts, and procedures for evaluating, analyzing or organizing information, which are a type of mental process (MPEP 2106.04(a)(2)).  The claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea of "analyzing continuous analyte sensor data associated with a host".
Mathematical concepts recited in the claims include "determining a glucose variability metric …"; "comparing glucose variability metrics of the two or more analysis time periods".
Steps of evaluating, analyzing or organizing information recited in the claims include "accessing a plurality of blood glucose readings …"; "determining an improvement in glucose variability over the time or more analysis time periods based on the comparing"; and "a performance report indicating a relationship between the plurality of blood glucose readings …".
Hence, the claims explicitly recite numerous elements that, individually and in combination, constitute abstract ideas.  The claims must therefore be examined further to determine whether they integrate that abstract idea into a practical application (MPEP 2106.04(d)).

Claims 23 and 25 recite the additional, non-abstract elements of "initiating transmission" or "transmitting" information.  Transmitting information generated by an abstract idea is quintessential insignificant extrasolution activity, which does not integrate the abstract idea into a practical application (see MPEP 2106.04(d) § I; and MPEP 2106.05(g)).
None of the other dependent claims recite any additional non-abstract elements; they are all directed to further aspects of the information being analyzed, the manner in which that analysis is performed, or the mathematical operations performed on the information.
Because the claims recite an abstract idea, and do not integrate that abstract idea into a practical application, the claims are directed to that abstract idea.  Claims that are directed to abstract ideas must be examined further to determine whether the additional elements besides the abstract idea render the claims significantly more than the abstract idea.  Claims that are directed to abstract ideas and that raise a concern of preemption of those abstract ideas must be examined to determine what elements, if any, they recite besides the abstract idea, and whether these additional elements constitute inventive concepts that are sufficient to render the claims significantly more than the abstract idea (MPEP 2106.05).

Furthermore, the generic steps of transmitting information also constitute insignificant extrasolution activity, and when considered individually, are insufficient to constitute inventive concepts that would render the claims significantly more than an abstract idea (see MPEP 2106.05(g)).
When the claims are considered as a whole, they do not integrate the abstract idea into a practical application; they do not confine the use of the abstract idea to a particular technology; they do not solve a problem rooted in or arising from the use of a particular technology; they do not improve a technology by allowing the technology to perform a function that it previously was not capable of performing; and they do not provide any limitations beyond generally linking the use of the abstract idea to a broad technological environment (i.e. computerized analysis of blood glucose data).  See MPEP 2106.05(a) and 2106.05(h).
For these reasons, the claims, when the limitations are considered individually and as a whole, are directed to an abstract idea and lack an inventive concept.  Hence, the claimed invention does not constitute significantly more than the abstract idea, so the claims are rejected under 35 USC § 101 as being directed to non-statutory subject matter.

Response to Arguments - Rejections Under 35 USC § 101
In the reply filed 21 Aug 2020, "Applicant asserts that the claims are not directed to an abstract idea, at least because they recite an improvement to glucose sensor technology, specifically generating a performance response that is indicative of an improvement of glucose variability" (p. 10).  Applicant further asserts that the claims "are more specifically related to improving device performance including generating a performance report indicating a relationship between the plurality of blood glucose 
The specific asserted improvement shows exactly why the invention is not "an improvement to glucose sensor technology".  The variability being measured and reported has nothing to do with the sensor.  Instead, it is "a measure of a glucose variability of the person over multiple analysis time periods" (specification ¶ 0002; emphasis added).  The instant invention does not improve a glucose sensor.  It does not change the structure of a glucose sensor, nor does it change the manner in which the sensor is operated.  The sensor, and the way in which data are acquired from it, are entirely customary (specification ¶¶ 0058–0059).  The sensor does nothing but provide data from a user that are analyzed by the abstract idea.  The results of the abstract idea are then reported to the user to tell the user something about the user: the trend in the user's glucose variability over time.  Nothing about this constitutes an improvement to sensor technology.  Rather, the invention merely uses generic sensor and computer technology, coupled with an abstract idea, to reveal information about the user.
The argument is therefore unpersuasive, so the rejection is maintained.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the 

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 21–25 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Malave, et al. (US 2002/0193679; reference #14 on IDS of 16 Feb 2017) and Kovatchev, et al. (US 2008/0154513).
This rejection is maintained from the previous Office action.  Minor revisions have been to conform the rationale to the claims as amended.
Claim 21 is directed to a method of analyzing blood glucose data from a continuous sensor, comprising
a.	"accessing a plurality of blood glucose readings …"
b.	"determining a glucose variability metric …"
c.	"comparing glucose variability metrics …"
d.	"determining an improvement in glucose variability …"
e.	"generating a performance report …"
wherein these steps "are performed using one or more computer processors."
Malave teaches a computerized (0128–0137) blood glucose monitoring and reporting system that includes
a.	time stamped glucose readings (0081), which can be aggregated within daily (0091) or weekly (0092) periods

c,d.	"results and information displayed includes, but is not limited to, trending information of the characteristic" (0137); determining "trending information" necessitates comparisons of the characteristic between different time periods
e.	reporting various blood glucose metrics including the standard deviation (0107; 0109; Figs. 17, 19A–D, 22A-–B); the standard deviation can be illustrated with visual, non-numerical indicators similar to a box-and-whisker plot (Figs. 19A–D, with detail in Fig. 23B)
Malave teaches that the characteristic can be standard deviation of the blood glucose measurements within a time period (0100), and teaches that the device can report or illustrate differences in glucose variability over periods of time (e.g. Figs. 19A–D).  But Malave does not teach that determining the of glucose variability constitutes "determining an improvement in glucose variability over the two or more analysis time periods".
Kovatchev teaches a system for monitoring blood glucose, detecting adverse blood glucose conditions, and warning the patient of those conditions.  One of those adverse conditions is high blood glucose variability (0031–0033; 0084–0105).  Hence, increases in glucose variability is a worsening condition; decreases in glucose variability is an improving condition.  Kovatchev further teaches an "algorithm identifying patterns of increased glucose variability" (0084) in which "the glucose readings in each time bin are evaluated for deviations towards higher variability" (0086).  Kovatchev identifies "the most important component of glycemic control in individuals with diabetes: glycemic variability" (0134).  Kovatchev teaches that one of the advantages of the invention is that "patterns of hyperglycemia and hypoglycemia, increased glucose variability, and ineffective self-monitoring are recognized, and messages are conveyed back to the person in real time" (0011).

With respect to claims 23 and 25, Malave teaches transmitting the reports (0139, 0158).
With respect to claim 24, Malave illustrates high-frequency continuous glucose readings (Figs. 22A–22B), and Kovatchev teaches that a continuous blood glucose sensor takes more than 72 readings per day (Figs. 4–8).
An invention would have been obvious to one of ordinary skill in the art if some motivation in the prior art would have led that person to combine prior art reference teachings to arrive at the claimed invention.  Prior to the time of invention, said practitioner would have been motivated by the teachings of Kovatchev to modify the method of Malave to determine and report the trend of glucose variability, because Kovatchev teaches that doing so is an advantageous way of helping the user control their blood glucose.  Given that both Malave and Kovatchev are directed to quantitative analysis of blood glucose measurements, and reporting those analyses to the user, said practitioner would have readily predicted that the modification would successfully result in a method of determining whether the user has increasing blood glucose variability, and reporting such to the user.  The invention is therefore prima facie obvious.

Response to Arguments - Rejections Under 35 USC § 103
In the reply filed 21 Aug 2020, Applicant asserts that "Malave in view of Kovatchev does not disclose, teach or suggest: 'comparing glucose variability metrics …' as recited in claim 21" (p. 11).  Applicant further asserts that "the algorithm in Kovatchev does not compare glucose variability metrics of the two or more analysis time periods" (p. 14) and that "Kovatchev focuses on whether glucose 
These assertions are contradicted by the teachings of Kovatchev regarding an "algorithm identifying patterns of increased glucose variability" (0084) that includes a step in which "the glucose readings in each time bin are evaluated for deviations towards higher variability" (0086).  So as explained above, the combination of Malave and Kovatchev teaches the contested limitations.
The arguments are therefore unpersuasive, so the rejection is maintained.

Conclusion
No claim is allowable.
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karl Skowronek can be reached on 571-272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Soren Harward/Primary Examiner, Art Unit 1631